Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000390
                                                      24-MAY-2013
                                                      03:11 PM



                         SCPW-13-0000390

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MONTY V. RIDEOUT, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 13-1-001K)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of petitioner Monty V. Rideout’s “Motion

for Release Under H.R.A.P. Rule 23(b) Pursuant to Pending Rule 40

SSP 13-1-001K”, which was filed on April 5, 2013, and which we

treat as a petition for a writ of habeas corpus, the supporting

and supplemental documents, and the record, it appears that

petitioner, who is currently seeking post-conviction relief in

the circuit court, can seek habeas relief in the circuit court

and presents no special reason for the supreme court to invoke

its original jurisdiction at this time.    See Oili v. Chang, 57

Haw. 411, 412, 557 P.2d 787, 788 (1976).    Moreover, petitioner

fails to demonstrate that his release from custody pending the
disposition of his post-conviction proceeding is fitting under

the circumstances.   See HRAP Rule 23(b).   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai#i, May 24, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack